Title: From Thomas Jefferson to the Governor of Georgia, 27 October 1790
From: Jefferson, Thomas
To: Governor of Georgia



Sir
Octob. 27. 1790.

I have just recieved a letter from the Governor of East Florida dated St. Augustine Aug. 18. 1790. wherein he notifies me that he has recieved the king’s order not to permit, under any pretext, that persons held in slavery within the United states introduce themselves as free persons into the province of Florida. The dispositions which the Governor expresses on this, as he had done on a former occasion, to cultivate the friendship of the United states, give reason to hope he will carry this order into exact execution, and thus put an end to a grievance which had been a subject of complaint from the citizens of Georgia and of remonstrance from the general government to that of Spain. I have the honor to be with sentiments of the most perfect respect & esteem Your Excellency’s most obedient & most humble servt.,

Th: Jefferson

